Mr. Justice Frantz
delivered the opinion of the Court.
The defendant Hutton seeks by this writ of error to raise the identical question raised in the companion case of Hutton v. The People, No. 21228, decided this day.
*341In this case, he was charged with robbery of The Palmer House, Inc., located in Colorado Springs, on June 17, 1963. The same weapon was used in this robbery as was used in Hutton v. The People, No. 21228. The same plea was entered, and the same efforts at withdrawal of the plea were made. The same results attended.
Our decision in the companion case is dispositive of the identical question raised in this case.
Accordingly, reversal and directions as made in the companion case are entered here.
Mr. Justice Moore not participating.